Citation Nr: 0626851	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-41 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of right 
inguinal hernia repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision rendered by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a November 2004 rating decision, the RO granted service 
connection for ilio-inguinal nerve entrapment, and inguinal 
and testicular pain, and assigned a 10 percent rating 
therefor.  The veteran is not shown to have indicated 
disagreement with that decision, and it is not before the 
Board.  In November 2005, the RO assigned an earlier 
effective date for the grant of service connection for that 
disability, and in December 2005 granted compensation under 
38 U.S.C.A. § 1151 for a right epididymal cyst and assigned a 
noncompensable evaluation therefor; the record does not show 
that the veteran has indicated disagreement with either of 
those decisions, and neither of those matters are at this 
time on appeal.  38 C.F.R. §§ 20.200, 2.201 (2005).


FINDING OF FACT

Right inguinal hernia repair residuals are not currently 
shown on clinical review.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right inguinal hernia repair residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in October 2003.  This letter informed the veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  This letter was issued prior to 
the initial adjudication of his claim for an increased rating 
in December 2003, and there is therefore no prejudicial 
timing defect under Pelegrini.  There is no indication that 
the veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

The Board observes that notice that an effective date would 
be assigned in the event of award of the benefits sought was 
not provided in the VCAA letter sent to the veteran.  
However, inasmuch as increased compensation is not awarded 
herein, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  The applicable diagnostic code criteria 
for rating the disability at issue were set forth in the 
statement of the case issued in November 2004.

Duty to assist

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file, along with 
the reports of VA examinations.  The veteran was offered, and 
declined, opportunities to present testimony at the RO and/or 
before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of an inguinal hernia is ascertained by the 
application of criteria set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2005).  Under these criteria, the 10 
percent rating currently in effect contemplates a 
postoperative recurrent hernia, readily reducible and well 
supported by a truss or belt.  A rating in excess of 10 
percent can be assigned for a small post-operative recurrent 
hernia, or an unoperated irremediable hernia, not well 
supported by a truss or not readily reducible, in which case 
a 30 percent rating is appropriate.  A 60 percent rating can 
be assigned for a large post-operative hernia that is 
recurrent and not well supported under ordinary conditions 
and not readily reducible when considered inoperable.

The criteria for an increased rating are not met.  The report 
of the most recent VA examination, dated in November 2004, 
shows that there was a fullness in the right upper scrotum, 
but that the examiner did not feel any recurrent inguinal 
hernia upon valsalva maneuver.  Although right inguinal pain 
was noted, this was attributed by the examiner to right 
ilioinguinal nerve entrapment; as indicated above, service 
connection for this disability has been established as a 
separate ratable disorder, and the pain manifested on 
examination must be considered in conjunction therewith under 
38 C.F.R. § 4.14, which precludes evaluation of the same 
symptoms under different diagnostic criteria ('pyramiding").  
The report indicates diagnoses to include no current inguinal 
hernias present.

The November 2004 examination report also indicates that 
there was a well-healed right inguinal hernia scar, 14 cm. in 
length, that was noninflamed, nonadherent, and nontender.  
While the proscription against pyramiding does not apply to 
surgical scars as distinct from other pathology (see Esteban 
v. Brown, 6 Vet. App. 259 (1994)), there is nonetheless no 
impairment due to the veteran's right inguinal scar that 
would warrant the assignment of a separate compensable 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

A similar conclusion is reached with regard to a VA 
examination conducted one year earlier, in November 2003.  
The report of this examination shows that, while there was a 
slight bulge on the right groin inguinal hernia with 
coughing, this bulge was deemed to represent a slight laxity 
in the muscle wall and not an active hernia, and was not 
therefore a herniation that could or needed to be reduced.

As noted above, a rating in excess of the current 10 percent 
evaluation is warranted when there is a recurrent hernia.  
Neither of the VA examination reports indicates that there 
is, in fact, recurrence of a right inguinal hernia, nor 
postoperative residuals of a right inguinal hernia.  In this 
regard, it must be reiterated that the veteran's complaints 
of right inguinal area pain have been rated as a separate 
disability, and are not to be considered in ascertaining 
whether residuals of a right inguinal hernia repair warrant 
increased compensation.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
right inguinal hernia repair.  That claim, accordingly, 
fails.


ORDER

An evaluation in excess of 10 percent for residuals of right 
inguinal hernia repair is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


